DETAILED ACTION

The Amendment filed by Applicant on 07/22/2022 is entered.

Claim 4 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/22/2022 have been fully considered and they are found unpersuasive.

The rejection of claim(s) 1-4 and 8-10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al., US 2015/0322218 A1 (hereinafter “Choi”) is withdrawn is withdrawn.

The rejection of claim(s) 5-6, 10 and 12 under 35 U.S.C. 103 as obvious over EP 3 241 859 A1 (hereinafter “’859”) is withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as obvious over Choi et al., US 2015/0322218 A1 (hereinafter “Choi”) in view EP 3 241 859 A1 (hereinafter “’859”).  Choi teaches an aromatic poly(amide-imide) copolymer film with a retardation in the thickness direction of the film with respect to a wavelength of 550 nm is 3,000 nm or more comprising a 2,2’-bis (trifluoromethyl)-1,1’-biphenyl-4,4’ diamine (TFDB). See Choi, [0157] - [0166], [0169], [0170], Fig. 3, Examples 2. Choi further teaches poly(amide-imide) copolymer can be dissolved in a solvent such as N-methylpyrrolidone for the formation of polymer film. See Choi, [0128]. ’859 teaches repeating units derived from the aromatic dicarbonyl monomer is contained in an amount of 51 mol % or more based on the total moles of the repeating units derived from the aromatic dianhydride monomer and the aromatic dicarbonyl monomer and the repeating unit derived from the aromatic dicarbonyl monomer could contain 4,4-biphenyldicarbonyl repeating units, isophthaloyl repeating units, and terphthaloyl repeating units. See ‘859, [0019] & [0049]. ‘859 further teaches the use of 2,2’-bis(trifluoromethyl)-1,1’biphenyl-4,4’diamine (TFDB) and of biphenyltetracarboxylic acid dianhydride (BPDA). See ‘859, [0022]. Furthermore, ‘859 further teaches poly(amide-imide) copolymer can be dissolved in a solvent such as N-methylpyrrolidone for the formation of polymer film. See ‘859, [0025]. The present invention differs from Choi in view of ‘859  in that present invention requires a particular composition of monomers, 10 to 60 mol % aromatic dicarbonyl monomers, 10 to 50 mol % isophthaloyl repeating units, and 20 to 70 mol % terphthaloyl repeating units and a moisture absorption rate of the film according to General Formula I is 3.6 % or less. The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although ‘859 does not disclose in the working examples compositions of the claimed invention, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify ‘859 by preparing poly(amide-imide) copolymer film.  Such modification would be obvious because one would have a reasonable expectation of success that poly(amide-imide) copolymer film as taught by ‘859 would be similarly useful and applicable to poly(amide-imide) copolymer films. 

Although Choi in view of ‘859 does not disclose all the characteristics and properties (e.g., moisture absorption rate) of the claimed poly(amide-imide) copolymer film, based on the substantially identical process using substantially identical monomer compositions and solvent, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the poly(amide-imide) copolymer film disclosed by Choi.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Claims 7, 11 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0322218 A1 (hereinafter “Choi”) in view WO 2017/010566 A1 (hereinafter “’566”). The present claims 7, 11 and 13 differs from Choi in that the present claims requires a benzotriazole and propionamide. ‘566 teaches a polyimide film which uses a N,N-dimethyl propionamide and benzotriazole ultraviolet absorbers. See ‘566, [0025] & [0032]. In view of ‘556, one having an ordinary skill in the art would be motivated to modify Choi by using a N,N-dimethyl propionamide and benzotriazole ultraviolet absorbers because both components are used in polyimide films. Such modification would be obvious because one would have expected that the use of additives as taught by Choi would be similarly useful and applicable to the additives taught in ‘556.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh